Title: From George Washington to Joshua Fry, 29 May 1754
From: Washington, George
To: Fry, Joshua



Sir
From our Camp at the Gt Meadws [Pa.]29 of Ma⟨y⟩ 1754

This by an imediate express, I send to infm you that Yesterday I engagd a party of French whereof 11 were kill’d and 20 taken with the loss of only 1 of mine killd and 2 or 3 wounded among which was Lieutt Waggener: by some of their Paper’s we can discover that large detachts are expected every day, which we may reasonably suppose are to attack us especially since we have began.
This is therefore to acquaint you with the necessity there is for a Reinforcet which I hope you will detach imediately as you can be in no manner of danger in your March, for the French must pass our Camp which I flatter myself is not practicable witht my having intelligence thereof especially as there will be Indian’s always scouting[.] If there does not come a sufficient Reinforcement we must either quit our gd & retn to you or fight very unequal Number’s which I will do before I will give up one Inch of what we have gaind—The great haste I am in to dispatch the bearer prevents me from being particular at this time—I shall conclude Sir with assuring you how sincerely concern’d I am for your indisposion which I hope you’ll soon recover

from and be able to join us with the Artillery that we may attack the French [in] their Forts I am Sir Yr most Hble Servt

Go: Washington

